UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1086



In Re: WAYNE BROCK,

                                                         Petitioner.



      On Petition for Writ of Mandamus. (1:06-cr-00135-WMN)


Submitted:   January 28, 2008             Decided:   January 31, 2008


Before WILLIAMS, Chief Judge, and KING and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Russell P. Butler, MARYLAND CRIME VICTIMS’ RESOURCE CENTER, INC.,
Upper Marlboro, Maryland, for Petitioner.      Robert W. Biddle,
NATHANS & BIDDLE, L.L.P., Baltimore, Maryland, for Gregory B.
Bermudez; James Wyda, Federal Public Defender for the District of
Maryland, Denise C. Barrett, Assistant Federal Public Defender,
Andrew Carter, Assistant Federal Public Defender, Martin Bahl,
Staff Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore,
Maryland, for John G. Bermudez, Jr.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wayne Brock, the victim of a criminal assault, petitions for

a writ of mandamus pursuant to the Crime Victims’ Rights Act

(“CVRA”), 18 U.S.C.A. § 3771 (West Supp. 2007).                    Brock contends

that he is entitled to relief because the district court failed to

afford him the full scope of his rights under the CVRA to “be

reasonably heard at any public proceeding in the district court

involving release, plea, sentencing, or any parole proceeding” and

to “be treated with fairness and with respect for [his] dignity and

privacy.”     18 U.S.C.A. § 3771(a)(4) & (8) (West Supp. 2007).                After

reviewing the record and the submissions of the interested parties,

we find no basis for granting the relief Brock requests and,

therefore, deny the petition.



                                        I.

     This     mandamus      petition    arises      out    of     the    sentencing

proceedings     following     Gregory    Bermudez’s       and   John    Bermudez’s

convictions for a criminal assault against Brock.

     On   January     15,    2008,     two   days   before      the     Bermudezes’

sentencing hearing, Brock filed a motion to assert victim’s rights

under   the   CVRA,   requesting       disclosure    of    four    parts      of   the

Bermudezes’       presentence          reports       (“PSRs”):          (1)        the

background/statement of facts section; (2) the restitution section,

including any discussion of Brock’s losses and the defendants’


                                         2
ability to pay; (3) the section calculating the sentencing range

under the United States Sentencing Guidelines; and (4) the upward

departure section.

     Brock, who has been represented by counsel since June 2007,

was in possession of several documents relating to the Bermudezes’

sentencing prior to the filing of this motion. Specifically, Brock

had access to Gregory Bermudez’s sentencing memorandum, as well as

the original of the Government’s two sentencing memoranda.                 These

memoranda summarized the substance of the PSRs and also included

comprehensive discussions of the Guidelines calculations contained

in the PSRs in addition to other facts relevant to the district

court’s sentencing decision. Brock had not, however, been provided

with access to the PSRs themselves because, under the District of

Maryland’s Local Rule 213(1)(a), PSRs are “confidential internal

Court document[s] to which the public has no right of access.”

Likewise, under 18 U.S.C. § 3552(d) (West 2000) and Federal Rule of

Criminal Procedure 32(e)(2), PSRs are to be provided only to the

defendant, the defendant’s counsel, and the attorney for the

Government.

     At the sentencing hearing, the district court denied Brock’s

motion,   concluding   that    Brock       was   present   and    had   all   the

information he needed to make a victim impact statement, regardless

of whether he saw the PSRs.      The district court declined to hear

testimony     or   arguments   from        Brock   related       to   Guidelines


                                       3
calculations, but it did recognize that Brock had a right to be

heard with respect to the sentences imposed.      Accordingly, the

district court (over the defense’s objection that the written

victim impact statement and “Restitution Affidavit” Brock had

already submitted should suffice), afforded Brock the opportunity

to “make whatever further impact statement he want[ed] to make.”

(Addendum to Brock’s Petition at 76.) In response, Brock expressed

dissatisfaction with the district court’s characterization of the

severity of the assault, described the crime’s impact on him, and

asked the court to look at all the evidence and make a conscious

decision on sentencing. At the close of this hearing, the district

court sentenced Gregory Bermudez to eight months’ imprisonment and

John Bermudez to ten months’ imprisonment.

     Following the sentencing hearing, on January 28, 2008, Brock

filed this mandamus petition pursuant to the CVRA.   See 18 U.S.C.

§ 3771(d)(3) (providing that if the district court denies a victim

relief sought under the CVRA, the victim “may petition the court of

appeals for a writ of mandamus” and “[t]he court of appeals shall

take up and decide such application forthwith within 72 hours after

the petition has been filed”).




                                 4
                                      II.

                                       A.

     Before turning to the substance of Brock’s petition, we

briefly address the appropriate standard of review.              Normally, we

apply   an    extremely   stringent    standard   of    review      to   mandamus

petitions that requires petitioners to demonstrate an “abuse of

discretion [that] amount[s] to a judicial usurpation of power.” In

re Catawba Indian Tribe of S.C., 973 F.2d 1133, 1136 (4th Cir.

1992) (internal quotation marks omitted). Brock contends, however,

that mandamus petitions filed under the CVRA should not be subject

to this stringent standard of review. Instead, Brock contends, and

at least two other circuits have concluded, because Congress chose

the mandamus petition as a vehicle for relief that would function

in a manner similar to a traditional appeal, an ordinary abuse of

discretion standard should apply to CVRA mandamus petitions.                 See

Kenna v. U.S. Dist. Court (“Kenna I”), 435 F.3d 1011, 1017 (9th

Cir. 2006); In re W.R. Huff Asset Mgmt. Co., 409 F.3d 555, 562-63

(2d Cir. 2005).        We need not decide this issue today, however,

because      even   applying   the   more   relaxed    abuse   of    discretion

standard, we conclude that Brock is not entitled to relief.



                                       B.

     In his mandamus petition, Brock contends that the district

court committed legal error by denying him access to portions of


                                       5
the defendants’ PSRs, refusing to hear the information he wanted to

present concerning the Guidelines calculations, and incorrectly

calculating the defendants’ Sentencing Guidelines ranges.          These

legal errors, he claims, deprived him of his rights under the CVRA

to be “reasonably heard” at the sentencing hearing and to be

“treated with fairness.”      18 U.S.C. § 3771(a)(4)&(8).

      Based on the record before us, we cannot conclude that the

district court abused its discretion or abridged Brock’s rights

under the CVRA by denying him access to portions of the PSR.

Although Brock claims that, without the PSR, he had insufficient

knowledge of the issues relevant to sentencing to meaningfully

exercise his right to be reasonably heard, the record reveals that

he   was   provided   ample   information   concerning   the   applicable

Sentencing Guidelines and other issues related to the defendants’

sentencing.*   And, of course, he did not need access to the PSR to

describe the crime’s impact on him.         Accord In re Kenna (“Kenna

II”), 453 F.3d 1136 (9th Cir. 2006) (holding that neither the

language of the CVRA nor the legislative history supported a

victim’s argument that the CVRA confers a general right on victims

to access the PSR).


      *
     Before the district court, Brock had also argued that he
needed the PSR to obtain information related to his entitlement to
restitution.   At the sentencing hearing, however, the district
court postponed a determination of the amount of restitution due
Brock because it had insufficient information to calculate the
amount of loss, and Brock does not pursue this argument in his
petition.

                                    6
      We likewise cannot conclude that the district court’s refusal

to consider arguments from Brock concerning Guidelines calculations

prevented him from being reasonably heard or treated fairly.                     The

district court considered Brock’s written victim impact statement

and   also   afforded   him       the   opportunity     to   offer     any   further

statements he wished to make regarding the assault.                   Moreover, the

district court emphasized that the Guidelines represented only one

of many factors that it considered and explicitly stated that it

would have imposed the same sentences regardless of what the

Guidelines ranges had been.             (See Addendum to Brock’s Petition at

155 “[I]rregardless of the Guideline[s] calculations that I made

today, the sentence that I would have imposed had the guidelines

been something different would have been the same.                    I would have

varied from the Guidelines if that had been necessary to reach the

sentence that was reached in both of these cases.”).

      Finally, the CVRA does not provide victims with a right to

appeal a defendant’s sentence by challenging the district court’s

calculation of the Guidelines range.                 Accordingly, regardless of

whether the district court’s Guidelines calculations were correct,

based   on   the   record    before       us,   we   conclude   that     Brock   was

“reasonably    heard”       and     fairly      treated.        See     18    U.S.C.

3771(a)(4)&(8).




                                           7
                             III.

     For the foregoing reasons, Brock’s petition for a writ of

mandamus is

                                                       DENIED.




                              8